 SAUK VALLEY MANUFACTURING CO.287Sauk ValleyManufacturingCo.andSheetMetalProductionWorkers,Local UnionNo. 355 AFL-CIO. Case 20-CA-6969January 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn December 2, 1971, Trial Examiner Herman Cor-enman issuedthe attached Decision in this proceeding.Thereafter, the Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decisionin light of the exceptions and briefand has decided toaffirmthe Trial Examiner's rulings,findings,and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Sauk Valley Manufacturing Co., Oakland,California, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'HERMAN CORENMAN, Trial Examiner: Prior to March 8,1971, Sheet Metal Production Workers, Local Union No.355, AFL-CIO, hereinaftercalledthe Union,filed a represen-tation petition in Case 20-RC-9707; seeking to be certified asthe collective-bargaining representative of Respondent's em-ployees in an appropriate unit. On April 8 and 9, 1971, pursu-ant to a Decision and Direction of Election issued March 8,1971, by the Regional Director of Region 20 of the Board, anelection by secret ballot was conducted among the employeesof Sauk Valley Manufacturing Co., Inc., hereinafter calledRespondent, in the unit found appropriate. In that election amajority of the Respondent's employees in the appropriateunit designated and selected the Union as their representativefor the purpose of collective bargaining with the Respondent.Pursuant to timely objections to conduct affecting the re-sults of the election in Case 20-RC-9707, an investigationwas conducted in accordance with Section 102.69 of theBoard'sRules and Regulations,Series 8, as amended. As a'Official notice is taken of the record in the representation proceedingCase20-RC-9707.result of such investigation, the Regional Director on June 4,1971, issued his Supplemental Decision and Certification ofRepresentative, overruling the Respondent's objections andcertifying the Union as the exclusive representative of theemployees in the unit found appropriate for the purpose ofcollectivebargainingwith respect to rates of pay, wages,hours of employment, and other conditions of employment.On June 29, 1971, the Respondent filed with the Board atimely Request for Review of the Regional Director's Supple-mental Decision and Certification. On August 4, 1971, theBoard, by telegram, denied the Respondent's aforesaid Re-quest for Review, concluding that it raised no substantialissues warranting review.The Complaint CaseOn August 20, 1971, the Union filed a charge in this casealleging that the Respondent was refusing to bargain with theUnion in violation of Sections 8(a)(1) and (5) of the Act.On September 7, 1971, the General Counsel, by the Re-gional Director for Region 20, issued a complaintallegingthat since on or about August 16, 1971, the Respondent hadengaged in unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5) and (1) and 2(6) and (7) ofthe Act by refusing to bargain with the Union upon request.In due course, the Respondent filed its answer to the com-plaint in which certain allegations of the complaint wereadmitted and others denied.In its answer, the Respondent,inter alia,admitted thefollowing allegations of the complaint: (1) jurisdictional; (2)that the Respondent is an employer engaged in commerce; (3)that the unit involved is appropriate; (4) that on or aboutApril 9, 1971, a majority of the Respondent's employees inthe appropriate unit involved, by secret ballot conducted un-der supervision of the Regional Director for Region 20 of theBoard, designated and selected the Union as their representa-tive, and that on June 4, 1971, the Regional Director certifiedthe Union as the exclusive representative for the purpose ofcollective bargaining with the Respondent; and (5) that Re-spondent, though requested to bargain, has refused since onor about August 16, 1971, to bargain with the Union.The Respondent's answer to the complaint denied (1) thatthe Regional Director's aforesaid certification of the Unionwas lawful, proper or just; (2) that the majority election votewas uncoerced; and (3) that it had violated Section8(a)(1)and (5) of the Act in refusing to bargain with the Union. TheRespondent's answer by way of affirmative defense alleges (1)that the conduct of the election and conduct affecting theresults of the election required that the election be set aside;(2) that the overruling of the Respondent's objections afore-said by the Regional Director was improper and erroneous;(3) that the Regional Director improperly denied the Re-spondent a hearing on its aforesaid objections; and (4) thatthe Board improperly denied the Respondent's Request forReview on the ground that it raised no substantial issueswarranting review.Pursuant to notice, this matter was heard before the TrialExaminer on November 1 and 4, 1971, at San Francisco,California. All parties appeared by counsel. The Trial Exam-iner declined to permit the parties to litigate the merits of theRespondent's objections to conduct affecting the results of theelection in the representation matter. On November 4, 1971,counsel for the General Counsel orally on the record movedfor summary judgment. Upon request of all parties, they wereallowed 14 days to submit briefs. Briefs have been submittedby counsel for the Charging Party and the Respondent andthey have been carefully considered.195 NLRB No. 52 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuling on the Motion for Summary JudgmentThe questions as to the validity of the election, the meritof Respondent's objections with respect to it, and whether theUnion should be certified, were raised by the Respondent initsObjections to Election and to Conduct Affecting the Re-sults of Election, and in its exceptions to, and Request forReview of, the Regional Director's Supplemental Decisionand Certification of Representative; and were decided by theBoard in the representation proceeding. It is thus clear thatRespondent seeks to relitigate those issues here. This theRespondent may not do before the Trial Examiner.' It is theestablished Board policy, in the absence of newly discoveredor previously unavailable evidence, not to permit litigationbefore a Trial Examiner, in a complaint case, of issues whichwere or could have been litigated in a prior representationproceeding.' This policy is applicable even though no formalhearing on objections has been provided by the Board. Sucha hearing is not a matter of right unless substantial andmaterial issues are raised which cannot be decided without aformal hearing;' and that there are not such issues here hasbeen effectively decided by the Board. Although the circuitcourts are empowered under Section 9(d) of the Act to reviewthe Board's determination in representation cases, the TrialExaminer, however, has no such authority. He may not re-view the Board's final disposition of the representation issuesor question its conclusions based on the existing record. TheRespondent is free, in exceptions to this Trial Examiner'sDecision, to request the Board to reconsider the determina-tion on the representation case, and, in the event of an unfa-vorable final order of the Board, Respondent may requestreview of those determinations in an appropriate Court ofAppeals. At this stage of the proceeding, however, absentnewly discovered or previously unavailable evidence or spe-cial circumstances, the Board's disposition of the representa-tion matters is the law of the case and binding on the TrialExaminer. No newly discovered or previously unavailableevidence is offered by the Respondent, or special circum-stances alleged.The refusal to bargain being conceded, there are no issueslitigable before a Trial Examiner, and therefore no mattersrequiring hearing.Accordingly, counsel for the GeneralCounsel's Motion for Summary Judgment is granted, and Imake the following further:ElectraManufacturing Company,169 NLRB No. 19Paymaster Oil Mill Co,181 NLRB No 59,N.L R B v. Macomb Pot-tery,376 F 2d 450 (C A. 7, 1967),Howard Johnson Company,164 NLRBNo 121,Metropolitan LifeInsuranceCompany,163 NLRB No 71 SeePittsburgh Plate Glass Co v NLRB,313 U S 146,162 (1941) N L R BRules andRegulations,Section 102 67(f) which providesin part asfollows."Denial of a request for review shall constitutean affirmanceof theRegionalDirector's action which shall also precluderelitigatingany such issues in anyrelated subsequent unfair labor practice proceeding "'Paymaster Oil Mill Co,181NLRB No 59,ElectraManufacturingCompany,169 NLRB No 19,O.K. Van and Storage,127 NLRB 1537,enforced 297 F.2d 74 (C A 5, 1961) SeeAir Control Window Products,Inc.,355 F 2d 245, 249 (C.A 5, 1964) "If there is nothing to hear, thena hearing is a senseless and uselessformality " See alsoN.LR B. v BataShoe,377 F 2d 821, 826 (CA. 4, 1967), cert denied 389 U S 971,"there is norequirement,constitutional or otherwise, that there be ahearingin the absence of substantialand material issues crucialto determin-ation of whether NLRB election results are to be accepted for purpose ofcertification "FINDINGSITHE BUSINESS OF THE RESPONDENTThe original charge was filed by theUnionon August 20,1971, and a copy was served on Respondent by registeredmail on the same date.Respondent, Sauk Valley Manufacturing Co., an Illinoiscorporation,with an office and place of business at Oakland,California,is engaged in the manufacture of barbed wire.Respondent,in the course and conduct of its business opera-tions, during the past year,sold and shipped goods andmaterials valued in excessof $50,000 directly to customerslocated outside the State of California,and at all timesmaterial,Respondent has been an employer engaged in com-merce and in operations affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Union,at all times material,is, and has been, a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESAll production employees, mechanics, shipping and receiv-ing employees, and forklift operators employed by Respond-ent at its Oakland, California, location, excluding office cleri-cal employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.On April 8 and 9, 1971, a majority of the employees in theunit described above, in a secret-ballot election conductedunder the supervision of the Regional Director for Region 20of the Board, selected the Union as their exclusive representa-tive for the purpose of collectivebargainingwith Respondent.On June 4, 1971, the Regional Director for Region 20 ofthe Board, acting for the Board, certified the Union as theexclusive representative of the employees in the unit de-scribed above, for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.At all times since April 9, 1971, and continuing to date, theUnion has been the representative for the purpose of collec-tive bargaining of the employees in the unit described above,and, by virtue of Section 9(a) of the Act, has been and is nowthe exclusive representative of all the employees in said unitfor the purpose of collectivebargainingwith respect to ratesof pay,wages,hours of employment, and other terms andconditions of employment.Commencing on or about August 6, 1971, and continuingto date, the Union has requested, and is requesting, Respond-ent to bargain collectively with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment as the exclusivebargainingrepresentative of allemployees in the unit described above.Commencing on or about August 16, 1971, and at all timesthereafter, Respondent did refuse, and continues to refuse, tobargain collectively with the Union as the exclusive bargain-ing representative of all employees in the unit describedabove.By such action the Respondent has refused to bargaincollectively in violation of Section 8(a)(5) of the Act and hasinterfered with, restrained, and coerced its employees in vio-lation of Section 8(a)(1) of the ActThe aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act. SAUK VALLEY MANUFACTURING CO289Upon the foregoing findings and conclusions and the entirerecord in the case,and pursuant to Section10(c) of the Act,I hereby issue the following recommended.'ORDERA. For the purpose of determining the duration of thecertification, the initial year of certification shall be deemedto begin on the date the Respondent commences to bargainin good faith with the Union as the recognized exclusiverepresentative in the appropriate unit.'B. Sauk Valley Manufacturing Co., Inc., its officers,agents, successors,and assigns, shall.1.Cease and desist from:(a)Refusingto bargain collectively with SheetMetalProduction Workers, Local Union No. 355, AFL-CIO, asthe exclusive collective-bargainingrepresentative of the em-ployees in the following appropriate bargaining unit:All production employees, mechanics, shipping and re-ceiving employees and fork lift operators employed byRespondent at its Oakland, California location, exclud-ing office clerical employees, guards and supervisors asdefined in the Act.(b) Interfering with the efforts of said Union to negotiatefor or represent employees as such exclusive collective-bar-gaining representative.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request bargain collectively with Sheet MetalProduction Workers, Local Union No. 355, AFL-CIO, asthe exclusive representative of all employees in the appropri-ate unit with respect toratesof pay,wages, hours of employ-ment, and other terms and conditions of employment, andembody in a signed agreement any understanding reached.(b) Post at its place of business at Oakland, California,copies of the attached notice marked "Appendix."' Copies ofsaid notice on forms provided by the Regional Director forRegion 20, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted by the Respond-ent immediately upon receipt thereof and be maintained bythe Respondent for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted.(c) Notify the Regional Director for Region 20, in writing,within 20 days from receipt of this recommended Order whatsteps the Respondent has taken to comply herewith.'In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 20, in writing,within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withSHEET METAL PRODUCTION WORKERS, LO-CAL UNION NO. 355, AFL-CIO, as the exclusivecollective-bargaining representative of all the followingemployees:All production employees, mechanics, shipping and re-ceiving employees and fork lift operators employed byRespondent at its Oakland, California location, exclud-ing office clerical employees, guards, and supervisors asdefined in the Act.WE WILL bar*ain collectively with the Union as theexclusive collective-bargaining representative of the em-ployees in the appropriate unit, and if an understandingis reached we will sign a contract with the Union.'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes6The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac Poultry,136 NLRB 785,Burnett ConstructionCo,149 NLRB 1419, 1421, enfd 350 F.2d 57 (C A.10, 1965);Paymaster Oil Mill Co.181 NLRB No 59'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "DatedBySAUK VALLEYMANUFACTURING, CO.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office, 13050 Federal Building, 450 Golden GateAvenue, San Francisco, California 94102, Telephone 556-0335.